Smith, C. J.,
delivered the opinion of the court.
■ This is a motion for an extension of the time within which the stenographer in the court below may, and for a rule requiring him to file a transcript of the evidence introduced on the trial. This stenographer was appointed to take down the évidence in this case under the provisions of chapter 130 of the Laws of 1908, and the motion alleges that, though he has receiyed his compensation therefor and has been requested to transcribe and file his notes, he refuses so to do; and that the chancellor refuses tb interfere in the matter on the ground that he has no authority for so doing.
Stenographers appointed under this chapter are charged with the same duties to be performed, under the same penalties for neglect thereof,' as is provided by chapter 111, Laws 1910, for stenographers in the circuit court. Section 3, chapter 130, Laws 1908. The punishment to be inflicted upon a stenographer for refusing or neglecting to' perform any duty imposed upon him by law is provided for in subdivision “c,” ch. 11, Laws 1910, and would seem to be ample to meet the demands of this situation. This court. has been given no power to interfere in such matters1, except when an appeal has been taken from a decision of a judge imposing or refusing to impose the punishment prescribed for the neglect of the stenographer to perform his duty, which appeal is expressly provided for by this statute.
The fact that the duties of a stenographer in the courts below mainly relate to the preparation of bills of exceptions for use in this court does not alter the situation. Bills of exceptions are purely statutory, and *66this court has been given no power by the statute to supervise the making or settling thereof; but, on the contrary, all such power has.been confided to the court below, or rather to the judges thereof. Neither has this court any duty whatever to discharge with reference to the making, of the record in the court below, its work beginning only when the record in that court has been completed.

Overruled.

Cook, J., dissents.